 



Exhibit 10(b)
Form — Belgium (Without Election)
THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AWARD AGREEMENT FOR EMPLOYEES
NONQUALIFIED STOCK OPTION GRANTED
TO [Grantee’s Name] ON [Grant Date]
The Scotts Miracle-Gro Company (“Company”) believes that its business interests
are best served by ensuring that you have an opportunity to share in the
Company’s business success. To this end, the Company adopted The Scotts
Miracle-Gro Company Amended and Restated 2006 Long-Term Incentive Plan (“Plan”)
through which key employees, like you, may acquire (or share in the appreciation
of) common shares, without par value, of the Company (“Shares”). Capitalized
terms that are not defined in this Award Agreement have the same meanings as in
the Plan.
This Award Agreement describes the type of Award that you have been granted and
the terms and conditions of your Award. To ensure you fully understand these
terms and conditions, you should:
     - Read the Plan, this Award Agreement and the Plan Prospectus, as
supplemented, carefully; and
- Contact [Title] at [Telephone Number] if you have any questions about your
Award. Or, you may send a written inquiry to the address shown below:
The Scotts Miracle-Gro Company
Attention: [Title]
14111 Scottslawn Road
Marysville, Ohio 43041
If you accept the NSO, you must return a signed copy of this Award Agreement,
together with the Acceptance Form, to:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]
Also, upon receipt of this Award Agreement, you must execute an acknowledgment
of receipt in the form as attached hereto (the “Acknowledgment of Receipt” or
“Acknowledgment”) and return this Acknowledgment to [Third Party Administrator]
at the address listed in the Acknowledgment within [                     days
following the Grant Date] [THIS SHOULD BE A SHORTER PERIOD THAN FOR THE
ACCEPTANCE AS THE ACKNOWLEDGMENT SIMPLY SERVES TO ACKNOWLEDGE RECEIPT OF THE
DOCUMENTS AND OF
Scotts Option Agreement (Belgium)

-1-



--------------------------------------------------------------------------------



 



Form — Belgium (Without Election)
THE AWARD THAT WAS MADE] and decide whether you wish to accept the NSO. If you
decide to accept the NSO, you must also complete the Acceptance Form attached
hereto.
Acceptance of the NSO hereunder will only take place by returning this Award
Agreement and the Acceptance Form attached hereto, all duly executed by you, to
[Third Party Administrator] at the address listed in the Acknowledgment within
___days following the Grant Date.
If you do not return a signed copy of the Acknowledgement within [___days
following the Grant Date] [THIS SHOULD BE A SHORTER PERIOD AS THE ACKNOWLEDGMENT
SIMPLY SERVES TO ACKNOWLEDGE RECEIPT OF THE DOCUMENTS AND OF THE AWARD THAT WAS
MADE] to the address shown below and a signed copy of the Award Agreement and
the Acceptance Form on or before [___days following the Grant Date] [THIS SHOULD
REFLECT THE ULTIMATE DATE THAT THE GRANTEE CAN ACCEPT THE NSO], your NSO will be
forfeited and you will not be entitled to receive anything on account of this
award of the NSO.
Scotts Option Agreement (Belgium)

-2-



--------------------------------------------------------------------------------



 



Form — Belgium (Without Election)
1. DESCRIPTION OF YOUR NONQUALIFIED STOCK OPTION
     You have been granted a Nonqualified Stock Option (“NSO”) to purchase
[Number of Common Shares] Shares at an exercise price of $[Exercise Price] for
each Share (“Exercise Price”) on or before [Expiration Date No Later Than 10
Years After Grant Date] (“Expiration Date”), subject to the terms and conditions
of the Plan and this Award Agreement. The Grant Date of the NSO is [Grant Date].
2. LIMITS ON EXERCISING YOUR NSO
     (a) Normally, your NSO will vest (and become exercisable) on [Vesting Date]
(the “Vesting Date”) but only if you are actively employed by the Company or any
Subsidiary or Affiliate on the Vesting Date and all other conditions described
in this Award Agreement and the Plan are met. This does not mean that you must
exercise your NSO on this date; this is merely the first date that you may do
so. However, except as described below, your NSO will expire to the extent it is
not exercised on or before the Expiration Date.
     There are some special situations in which your NSO may vest earlier. These
are described in Sections 4(a) and 4(c) of this Award Agreement.
     (b) At any one time, you may not exercise your NSO to buy fewer than 100
Shares (or, if less, the number of Shares underlying the vested portion of your
NSO). Also, you may never exercise your NSO to purchase a fractional Share. Any
fractional Share shall be redeemed for cash equal to the Fair Market Value of
such fractional Share. You acknowledge and accept that this redemption may
trigger different Belgian tax and social security treatment than when Shares are
issued upon exercising your NSO and that you have consulted any tax attorneys or
accountants you deem advisable thereon and that you are fully informed on such
tax and/or social security treatment and you accept all liability with regard to
such taxes and/or social security and the payment thereof.
3. EXERCISING YOUR NSO
     (a) After your NSO vests, you may exercise the NSO by completing an
Exercise Notice. A copy of this Exercise Notice is attached to this Award
Agreement. Also, a copy of this Exercise Notice and a description of the
procedures that you must follow to exercise your NSO are available from [Third
Party Administrator] at [TPA Telephone Number] or at the address given above.
     (b) Given that you accept your NSO after the 60th day following the Grant
Date, you will only be subject to tax and/or social security when you exercise
your NSO. Before accepting your NSO, you should read the “Federal Income Tax”
section of the Plan Prospectus, as supplemented, to ensure you understand the
U.S. federal and Belgian income tax effect of accepting your NSO.
     (c) The amount of tax and/or social security owed will be withheld by the
social secretariat of your employer from your salary in the month in which the
NSO becomes taxable and will be paid to the Belgian tax and/or social security
authorities.
Scotts Option Agreement (Belgium)

-3-



--------------------------------------------------------------------------------



 



Form — Belgium (Without Election)
     (d) At the time of exercise, you must pay the aggregate exercise price plus
taxes and or employee social security contributions, if any. Payment of the
aggregate Exercise Price and any related taxes (for the purpose of this
Section 3(d), the term “tax” shall refer to both tax and employee social
security contributions, as applicable) shall be done by any of the following
methods, or a combination thereof, at your election:
EXERCISE AND HOLD: If you elect this alternative, you must pay the full Exercise
Price plus related taxes in cash, in a cash equivalent, or in Shares having a
Fair Market Value equal to the Exercise Price plus related taxes and which you
have owned for at least six months before the exercise date. When the
transaction is complete, you will receive the number of Shares purchased.
CASHLESS EXERCISE AND SELL: If you elect this alternative, you will be deemed to
have simultaneously exercised the NSO and to have sold the Shares underlying the
portion of the NSO you exercised. When the transaction is complete, you will
receive cash (but no Shares) equal to the difference between the aggregate Fair
Market Value of the Shares deemed to have been acquired through the exercise
minus the aggregate Exercise Price and related taxes. You acknowledge and accept
that this way of exercising your NSO may trigger additional Belgian taxes and/or
social security and that you have consulted any tax attorneys or accountants you
deem advisable thereon and that you are fully informed on such additional taxes
and/or social security and you accept all liability with regard to such
additional taxes and/or social security and the payment thereof.
COMBINATION EXERCISE: If you elect this alternative, you will be deemed to have
simultaneously exercised the NSO and to have sold a number of those Shares with
a Fair Market Value equal to the aggregate Exercise Price and related taxes.
When the transaction is complete, the balance of the Shares subject to the
portion of the NSO you exercised will be transferred to you. You acknowledge and
accept that this way of exercising your NSO may trigger additional Belgian taxes
and/or social security and that you have consulted any tax attorneys or
accountants you deem advisable thereon and that you are fully informed on such
additional taxes and/or social security and you accept all liability with regard
to such additional taxes and/or social security and the payment thereof.
     (e) Before choosing an exercise method, you should read the Plan
Prospectus, as supplemented, to ensure you understand the income tax effect of
exercising your NSO.
     (f) If you do not elect one of the methods set forth in Section 3(d) above,
we will apply the Cashless Exercise and Sell method described in Section 3(d).
4. GENERAL TERMS AND CONDITIONS
     (a) YOU MAY FORFEIT YOUR NSO IF YOU TERMINATE. Normally, you may exercise
your NSO after it vests and before the Expiration Date. However, your NSO may be
cancelled earlier than the Expiration Date if you Terminate. For purposes of
this Award Agreement, “Terminate” (or any form thereof) means cessation of the
employee-employer
Scotts Option Agreement (Belgium)

-4-



--------------------------------------------------------------------------------



 



Form — Belgium (Without Election)
relationship between you and the Company and all Affiliates and Subsidiaries for
any reason.
     (i) If you are Terminated for Cause, the portion of your NSO that has not
been exercised will be forfeited (whether or not then vested) on the date you
Terminate; or
     (ii) If you die or you Terminate due to your Disability (as defined below),
your NSO will become fully vested and expire on the earlier of the Expiration
Date or 12 months after you Terminate. For purposes of this Award Agreement,
“Disability” means your inability to perform your normal duties for a period of
at least six months due to a physical or mental infirmity; or
     (iii) If you Terminate after reaching either (A) age 55 and completing at
least 10 years of employment with the Company, its Affiliates and/or its
Subsidiaries or (B) age 62 regardless of your years of service, your NSO will
become fully vested and expire on the earlier of the Expiration Date or
12 months after you Terminate; or
     (iv) If you Terminate for any other reason, the unvested portion of your
NSO will be forfeited immediately and the vested portion of your NSO will expire
on the earlier of the Expiration Date or 90 days after you Terminate.
Note, it is your responsibility to keep track of when your NSO expires.
     (b) YOU MAY FORFEIT YOUR NSO IF YOU ENGAGE IN CONDUCT THAT IS HARMFUL TO
THE COMPANY (OR ANY AFFILIATE OR SUBSIDIARY). You will forfeit your NSO and must
return to the Company all Shares and other amounts you have received through the
Plan if, without the Company’s written consent, you do any of the following
within 180 days before and 730 days after you Terminate:
     (i) You serve (or agree to serve) as an officer, director, manager,
consultant or employee of any proprietorship, partnership, corporation or other
entity or become the owner of a business or a member of a partnership, limited
liability company or other entity that competes with any portion of the
Company’s (or any Affiliate’s or Subsidiary’s) business with which you have been
involved any time within five years before your Termination or render any
service (including, without limitation, advertising or business consulting) to
entities that compete with any portion of the Company’s (or any Affiliate’s or
Subsidiary’s) business with which you have been involved any time within five
years before your Termination;
     (ii) You refuse or fail to consult with, supply information to or otherwise
cooperate with the Company or any Affiliate or Subsidiary after having been
requested to do so;
     (iii) You deliberately engage in any action that the Company concludes has
caused substantial harm to the interests of the Company or any Affiliate or
Subsidiary;
     (iv) On your own behalf or on behalf of any other person, partnership,
association, corporation, limited liability company or other entity, you solicit
or in any
Scotts Option Agreement (Belgium)

-5-



--------------------------------------------------------------------------------



 



Form — Belgium (Without Election)
manner attempt to influence or induce any employee of the Company or any
Affiliate or Subsidiary to leave the Company’s or any Affiliate’s or
Subsidiary’s employment or use or disclose to any person, partnership,
association, corporation, limited liability company or other entity any
information obtained while an employee of the Company or any Affiliate or
Subsidiary concerning the names and addresses of the Company’s or any
Affiliate’s or Subsidiary’s employees;
     (v) You disclose confidential and proprietary information relating to the
Company’s or any Affiliate’s or Subsidiary’s business affairs (“Trade Secrets”),
including technical information, product information and formulae, processes,
business and marketing plans, strategies, customer information and other
information concerning the Company’s or any Affiliate’s or Subsidiary’s
products, promotions, development, financing, expansion plans, business policies
and practices, salaries and benefits and other forms of information considered
by the Company or any Affiliate or Subsidiary to be proprietary and confidential
and in the nature of Trade Secrets;
     (vi) You fail to return all property (other than personal property),
including keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data, formulae or any other tangible property or document and any and
all copies, duplicates or reproductions that you have produced or received or
have otherwise been submitted to you in the course of your employment with the
Company or any Affiliate or Subsidiary; or
     (vii) You engaged in conduct that the Committee reasonably concludes would
have given rise to a Termination for Cause had it been discovered before you
Terminated.
     (c) CHANGE IN CONTROL. Normally, your NSO will vest only in the
circumstances described in Section 2(a). However, if there is a Change in
Control, your NSO may vest earlier. You should read the Plan carefully to ensure
that you understand how this may happen.
     (d) NO RIGHT TO EMPLOYMENT. Your NSO award is a voluntary, discretionary
bonus being made on a one-time basis and it does not constitute a commitment to
make any future awards. This Award and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing in this Award
Agreement will give you any right to continue employment with the Company or any
Subsidiary or Affiliate, as the case may be, or interfere in any way with the
right of the Company or a Subsidiary or an Affiliate to terminate your
employment.
     (e) DATA PRIVACY. Information about you and your participation in the Plan,
including, without limitation, your name, home address and telephone number,
date of birth, social insurance number, salary, nationality, job title, any
shares of stock or directorships held in the Company, and details of the NSO or
other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in your favor) may be collected, recorded, held, used
and disclosed by the Company, its Affiliates and Subsidiaries and the [Third
Party Administrator] for any purpose related to the administration of the Plan.
You understand that the Company and its Subsidiaries or Affiliates may transfer
such information to any third party
Scotts Option Agreement (Belgium)

-6-



--------------------------------------------------------------------------------



 



Form — Belgium (Without Election)
administrators, regardless of whether such persons are located within your
country of residence, the European Economic Area or in countries outside of the
European Economic Area, including the United States of America. You consent to
the processing of information relating to you and your participation in the Plan
in any one or more of the ways referred to above. This consent may be withdrawn
at any time in writing by sending a declaration of withdrawal to the [Third
Party Administrator]. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. You may, at any
time, view the data relating to you and require the modification thereof,
without costs, by contacting the [Third Party Administrator].
     (f) AMENDMENT AND TERMINATION. Subject to the terms of the Plan, we may
amend or terminate this Award Agreement or the Plan at any time.
     (g) RIGHTS BEFORE YOUR NSO IS EXERCISED. You may not vote, or receive any
dividends associated with, the Shares underlying your NSO before your NSO is
exercised with respect to such Shares.
     (h) BENEFICIARY DESIGNATION. You may name a beneficiary or beneficiaries to
receive or to exercise the vested portion of your NSO that is unexercised when
you die. This may be done only on the attached Beneficiary Designation Form and
by following the rules described in that Form. The Beneficiary Designation Form
need not be completed now and is not required as a condition of receiving your
Award. If you die without completing a Beneficiary Designation Form or if you do
not complete that Form correctly, your beneficiary will be your surviving spouse
or, if you do not have a surviving spouse, your estate.
     (i) TRANSFERRING YOUR NSO. Normally your NSO may not be transferred to
another person. However, you may complete a Beneficiary Designation Form to name
the person who may exercise your NSO if you die before the Expiration Date.
Also, the Committee may allow you to place your NSO into a trust established for
your benefit or for the benefit of your family. Contact [Third Party
Administrator] at [TPA Telephone Number] or at the address given above if you
are interested in doing this.
     (j) ELECTRONIC DELIVERY. The Company may, in its sole discretion, deliver
any documents related to your NSO and your participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.
     (k) GOVERNING LAW. This Award Agreement shall be governed by the laws of
the State of Ohio, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.
     (l) OTHER AGREEMENTS. Your NSO will be subject to the terms of any other
written agreements between you and the Company or any Affiliate or Subsidiary to
the extent that those other agreements do not directly conflict with the terms
of the Plan or this Award Agreement.
Scotts Option Agreement (Belgium)

-7-



--------------------------------------------------------------------------------



 



Form — Belgium (Without Election)
     (m) ADJUSTMENTS TO YOUR NSO. Subject to the terms of the Plan, your NSO
will be adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of Shares underlying your NSO and the Exercise Price
will be adjusted to reflect a stock split).
     (n) OTHER TERMS AND CONDITIONS. Your NSO is subject to more rules described
in the Plan. You should read the Plan carefully to ensure you fully understand
all the terms and conditions of the grant of the NSO made to you under this
Award Agreement.
5. YOUR ACKNOWLEDGMENT OF RECEIPT
By signing below, you acknowledge and agree that:
     (a) Copies of the Plan and Plan Prospectus, as supplemented, have been made
available to you;
     (b) You understand and accept the terms and conditions of your NSO;
     (c) If you do not return a signed copy of this Acknowledgement within
[___days following the Grant Date] [THIS SHOULD BE A SHORTER PERIOD AS THIS
ACKNOWLEDGMENT SIMPLY SERVES TO ACKNOWLEDGE RECEIPT OF THE DOCUMENTS AND OF THE
AWARD THAT WAS MADE] to the address shown below and a signed copy of the Award
Agreement and the Acceptance Form on or before [___Days following the Grant
Date] [THIS SHOULD REFLECT THE ULTIMATE DATE THAT THE GRANTEE CAN ACCEPT THE
NSO], your NSO will be forfeited and you will not be entitled to receive
anything on account of this award of the NSO; and
     (d) If you accept the NSO, you must return a signed copy of this Award
Agreement to the address given above before together with the Acceptance Form.

                      [Grantee’s Name]   THE SCOTTS MIRACLE-GRO COMPANY
 
                   
BY:
          BY:                       Date signed:       [Name of Company
representative]
 
                                [Title of Company representative]            
Date signed:    
 
                   

Scotts Option Agreement (Belgium)

-8-



--------------------------------------------------------------------------------



 



Form — Belgium (Without Election)
THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
ACCEPTANCE FORM
     You agree to be bound by the terms and conditions of this Acceptance Form,
the Award Agreement, the Plan, and the Plan Prospectus, as supplemented, and
hereby accept or reject the NSO granted under the Award Agreement, as
specifically designated below. You acknowledge that you have been encouraged to
discuss this matter with your financial or tax advisor and that this acceptance
is made knowingly.
     If you elect to accept the NSO, please sign this Acceptance Form and the
Award Agreement and indicate your acceptance below.
     You hereby accept:

    o  the NSO by                     , 200                     (i.e., after
60 days after the Grant Date) to obtain taxation on the difference between the
Exercise Price and the Fair Market Value of the Shares at exercise.

     OR
     If you intend to reject the NSO award, indicate your rejection below.

    o  You have considered the NSO award, and hereby expressly reject the NSO
award. You acknowledge that you have been encouraged to discuss this matter with
your financial advisor and that this rejection is made knowingly. You further
acknowledges that you, by rejecting the NSO award, will not be entitled to any
payment or benefit in lieu of the NSO.

To the extent that you accept the NSO award, by signing below, you acknowledge
and agree that:

  •   you understand and accept the conditions placed on your NSO award and
understand what you have to do to earn and exercise your NSO award; and

  •   you will consent (on your own behalf and on behalf of your beneficiaries
and without any further consideration) to any necessary change to your NSO or
the Award Agreement to comply with any law and to avoid paying penalties under
Section 409A of the Internal Revenue Code, even if those changes affect the
terms of your NSO and reduce their value or potential value.

                  [GRANTEE’S NAME]   Date

Scotts Option Agreement (Belgium)

-9-



--------------------------------------------------------------------------------



 



Form — Belgium (Without Election)
This completed form should be executed and returned to the attention of [Third
Party Administrator] at the latest by the [___ day following the Grant Date].
Scotts Option Agreement (Belgium)

-10-



--------------------------------------------------------------------------------



 



Form — Belgium (Without Election)
THE SCOTTS MIRACLE-GRO COMPANY
AMENDED AND RESTATED
2006 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION EXERCISE NOTICE
FOR NONQUALIFIED STOCK OPTION GRANTED
TO [Grantee’s Name] ON [Grant Date]
Additional copies of this Nonqualified Stock Option Exercise Notice (“Exercise
Notice”) (and any further information you may need about this Exercise Notice or
exercising your NSO) are available from [Third Party Administrator] at the
address given below.
By completing this Exercise Notice and returning it to [Third Party
Administrator] at the address given below, I elect to exercise all or a portion
of the NSO and to purchase the Shares described below. Capitalized terms not
defined in this Exercise Notice have the same meanings as in the Plan and
applicable Award Agreement.
NOTE: You must complete a separate Exercise Notice for each NSO being exercised
(e.g., if you are simultaneously exercising an NSO to purchase 200 Shares
granted on January 1, 2008 and an NSO to purchase 100 Shares granted on
January 1, 2009 under a separate award agreement, you must complete two Exercise
Notices, one for each NSO being exercised).
NSO TO BE EXERCISED AND SHARES TO BE PURCHASED: This Exercise Notice relates to
the following NSO and number of Shares (fill in the blanks):
     Grant Date of NSO: [Grant Date]
     Number of Shares Being Purchased:                                         
EXERCISE PRICE: The aggregate Exercise Price due is US$
                                        .
     NOTE: This amount must equal the product of [Exercise Price] multiplied by
the number of Shares being purchased.
PAYMENT OF EXERCISE PRICE: I have decided to pay the Exercise Price and any
related taxes and/or employee social security contributions by (check one):
     NOTE: These methods are described in the applicable Award Agreement.
                          Cashless Exercise and Sell.
                          Combination Exercise.
                          Exercise and Hold.
Scotts Option Agreement (Belgium)

-11-



--------------------------------------------------------------------------------



 



Form — Belgium (Without Election)
     NOTE:

  •   If you select the Exercise and Hold method, you must follow the procedures
described in the Award Agreement to pay the Exercise Price and the taxes plus
the employee social security contributions, if any, related to this exercise.
You should contact [Third Party Administrator] at the address given below to
find out the amount of taxes due.     •   If you select either the Cashless
Exercise and Sell method or the Combination Exercise method, you should contact
[Third Party Administrator] at the address given below to be sure you understand
how your choice of payment will affect the number of Shares you will receive.

YOUR ACKNOWLEDGMENT
By signing below, you acknowledge and agree that:

  •   You fully understand the effect (including the investment effect) of
exercising your NSO and buying Shares and understand that there is no guarantee
that the value of these Shares will appreciate or will not depreciate;     •  
This Exercise Notice will have no effect if it is not returned to [Third Party
Administrator] at the address given below before the NSO expires, as specified
in the Award Agreement under which the NSO was granted; and     •   The Shares
you are buying by completing and returning this Exercise Notice will be issued
to you as soon as administratively practicable. You will not have any rights as
a shareholder of the Company until the Shares are issued.

[Grantee’s Name]
                                                               
(signature)
Date signed:                                         
     A signed copy of this Exercise Notice must be received at the following
address no later than the date the NSO expires, as specified in the Award
Agreement under which the NSO was granted:
[Third Party Administrator]
Attention: [TPA Contact’s Name]
[TPA Contact’s Address]
[TPA Telephone Number]
*****
Scotts Option Agreement (Belgium)

-12-



--------------------------------------------------------------------------------



 



Form — Belgium (Without Election)
ACKNOWLEDGEMENT OF RECEIPT
A signed copy of the Nonqualified Stock Option Exercise Notice was received on:
                                        .
[Grantee’s Name]:
                     Has effectively exercised the portion of the NSO described
in this Exercise Notice; or
                     Has not effectively exercised the portion of the NSO
described in this Exercise Notice because:

          .   describe deficiency  

The Scotts Miracle-Gro Company 2006 Long-Term Incentive Plan Committee
By:                                         
Date:                                         
Note: Keep a copy of this Exercise Notice as part of the Plan’s permanent
records.
Scotts Option Agreement (Belgium)

-13-